DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
“60” in FIG. 1
“284” in FIG. 7
“516” in FIG. 8
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “126” in FIG. 6 has been used to designate both “an arcuate bend portion” and “the forward side of the support member” (see [0045]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 9, the limitation “wherein the support member is coupled to the control housing to thereby support an upper wall of the control housing such that an upper surface thereof is substantially coplanar with and adjacent to an upper surface of the cooktop, and defining a gap therebetween,” is unclear. Specifically, it is unclear whether the gap is defined between the support member and the upper surface of the control housing or the upper surface of the control housing and the upper surface of the cooktop. The specification which discloses “one or both of the front edge 59 of the cooktop surface 50 and a rear edge 70 of the top surface 64 of the control housing 42 can be rounded or beveled … As a result, the aforementioned6 seam between these edges yields a gap 74” ([0035]). Therefore, the limitation will be examined under broadest reasonable interpretation in light of the specification to mean the gap is defined between the upper surface of the control housing and the upper surface of the cooktop.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ding et al. (CN 111067374), which references are made to the attached English machine translation (see CN111067374_translation.pdf).
In re claim 11, Ding discloses a cooking appliance (FIG. 1), comprising: 
a cooktop (102) having a cooktop surface (surface of 102); 
a control housing (101) disposed adjacent to the cooktop (101 adjacent to 102) and housing one or more electronic controls (Abstract), such that said cooktop surface is substantially coplanar with an upper surface of said control housing (FIG. 3) and defines a gap therebetween (202); and 
a support member (201, 301, 302 and 303) configured to redirect fluids penetrating said gap from the cooktop away from the one or more electronic controls (Paragraph labeled 6), the support member being interposed at least partially between the cooktop and the control housing (FIG. 3) and supporting the control housing to align the upper surface of the control housing in substantially the same plane as the cooktop surface (Paragraphs labeled 5-6; FIG. 3).
In re claim 12, Ding discloses wherein the support member comprises a gutter (301) for collecting fluid penetrating said gap (Paragraph labeled 6).
In re claim 13, Ding discloses wherein the one or more electronic controls include a control panel (FIG. 1) disposed at least partially within the control housing (FIG. 7) and configured to allow a user to control the cooktop (Paragraph labeled 5), wherein the control panel is disposed at a side of the support member opposite the gutter (FIG. 3 and 7).
In re claim 14, Ding discloses wherein the gap has a substantially constant thickness between respective edges of the cooktop surface and the upper surface of the control housing (FIG. 2: 202), and wherein the thickness of the gap is less than half of a channel width of a channel defined by the gutter (FIG. 3: 202 less than half of 302).
Claims 15-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chun et al. (US 20190313847). 
In re claim 15, Chun discloses a support member (FIG. 2: combination of 70, 60 and 50) for supporting a control housing (40) of a cooking appliance (FIG. 1: 1) adjacent to a cooktop (FIG. 2: 12) of the cooking appliance (70, 60 and 50 support 40 adjacent to 12) the support member, comprising: 
a cross member (FIG. 4: 52); 
a pair of legs (legs disposed outward of 511 on right and left sides of 52) extending vertically from opposite ends of the cross member (legs extend vertically from 52); 
a gutter (FIG. 6: 62) extending along the cross member at a first side thereof (62 extends along the side of 52 facing the 13); and
an upper support flange (see Examiner Annotated Figure below) extending from a second side of the cross member opposite the first side thereof (upper support flange extends from the side of 52 facing 40), the upper support flange configured to support an upper wall of a control housing (see Examiner Annotated Figure below) in order to align and install said control housing to said appliance ([0059-0060]), wherein the gutter defines a channel for receiving fluid therein ([0045]) and for diverting said fluid laterally outwardly in said channel ([0045]). 

    PNG
    media_image1.png
    575
    492
    media_image1.png
    Greyscale


In re claim 16, Chun discloses a lower mounting flange extending from a distal end of each said leg (see Examiner Annotated Figure above), each said lower mounting flange being configured for coupling to the cooking appliance ([0046]; [0059]).
In re claim 17, Chun discloses wherein the gutter is disposed vertically below the upper support flange (see Examiner Annotated Figure above).
In re claim 18, Chun discloses said upper support flange having a downward slope in a rearward direction towards the gutter (see Examiner Annotated Figure above), such that liquids caught by said upper support flange will be redirected by gravity toward said gutter ([0045]; [0077]).
In re claim 20, Chun discloses another cross member (FIG. 4: 51) disposed vertically below the cross member (51 below 52) and extending between the pair of legs (51 extends between legs disposed outward of 511 on right and left sides of 52).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jang (US 20160187000) in view of Ding et al. (CN 111067374), which references are made to the attached English machine translation (see CN111067374_translation.pdf), in further view of Kim et al. (US 10935247). 
In re claim 1, Jang discloses a cooking appliance (FIG. 1: 100), comprising: 
a cooktop (130); 
a control housing (150) disposed adjacent to the cooktop (150 disposed adjacent to 130) and housing a control panel in the form of rotatable knobs (160); and 
a support member (FIG. 8: 110) interposed at least partially between the cooktop and the control housing (FIG. 9) and having a gutter (FIG. 8: 112) adapted to direct fluids from the cooktop away from the control panel ([0083]; [0085]), wherein the control housing is aligned relative to the cooktop via a plurality of guides of the support member ([0099]; FIG. 9: 111’ and 111).
Jang does not explicitly disclose:
an electronic control
Ding teaches an analogous cooking appliance (FIG. 1) comprising a cooktop (102), a control housing (101) disposed adjacent to the cooktop (101 disposed adjacent to 102) and housing an electronic control (Abstract) and a support member (FIG. 3: 201) interposed at least partially between the cooktop and the control housing (201 between 102 and 101) and having a gutter (301) adapted to direct fluids from the cooktop away from the electronic control (Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the control housing of Jang such that it houses an electronic control, as taught by Ding, because this would enable a cooking appliance to utilize a display to display operational information about the cooking appliance (Column 7, lines 4-6 of Kim).  
Such a modification yields wherein the cooking appliance of Jang has “a control housing disposed adjacent to the cooktop and housing an electronic control” and “a gutter adapted to direct fluids from the cooktop away from the electronic control.”
In re claim 2, Jang discloses wherein the support member further includes a cross member (FIG. 7: 111), the gutter depending or formed integrally with said cross member ([0088]) and extending rearward relative thereto (FIG. 8: 112 extends reward relative to 111).
In re claim 3, Jang discloses wherein the gutter extends substantially continuously along a full length of the support member between lateral side ends of the support member (FIG. 7: 112 extends continuously between leftmost end of 110 and rightmost end of 110).
In re claim 4, Jang discloses the support member further comprising an upper support flange (FIG. 9: 111’) disposed below and supporting an upper wall of the control housing ([0099-0101]).
In re claim 5, Jang discloses said upper support flange having a downward slope in a rearward direction relative to the appliance (FIG. 9), such that liquids caught by said upper support flange will be redirected by gravity toward said gutter ([0083]; [0087]).
In re claim 6, Jang discloses said upper support flange being curved such that said downward slope becomes greater in a rearward direction toward said gutter (FIG. 9).
In re claim 7, Jang discloses wherein the gutter is disposed vertically below the upper support flange (FIG. 9).
In re claim 8, Jang discloses said gutter having a gutter floor that tapers downward on approaching a lateral end of said gutter ([0086]; [0106]).
In re claim 9, Jang discloses wherein the support member is coupled to the control housing to thereby support an upper wall of the control housing ([0099-0101]) such that an upper surface thereof is substantially coplanar with and adjacent to an upper surface of the cooktop ([0034]; FIG. 3), and defining a gap therebetween ([0102-0103]).
In re claim 10, Jang discloses said support member further comprising a gutter aligned with respect to said gap (FIG. 9: A aligned with 112) such that liquids that penetrate said gap are captured by said gutter and redirected thereby away from said control panel within said control housing ([0103]; [0108]).
Jang lacks:
electronic control
Ding teaches an analogous support member (FIG. 3: 201) interposed at least partially between the cooktop and the control housing (201 between 102 and 101) and having a gutter (301) adapted to direct fluids from the cooktop away from the electronic control (Abstract). The gutter is aligned with respect to a gap (202 aligned with 301) formed between the upper surface of the cooktop and the upper surface of the control housing (202 formed between 102 and 101) such that liquids that penetrate said gap are captured by said gutter and redirected thereby away from said electronic control within said control housing (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the control housing of Jang such that it houses an electronic control, as taught by Ding, because this would enable a cooking appliance to utilize a display to display operational information about the cooking appliance (Column 7, lines 4-6 of Kim).  
Such a modification yields the cooking appliance of Jang wherein “liquids that penetrate said gap are captured by said gutter and redirected thereby away from said electronic control within said control housing.”
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20190313847) in view of Ding et al. (CN 111067374), which references are made to the attached English machine translation (see CN111067374_translation.pdf). 
In re claim 19, Chun does not explicitly disclose:
said gutter having a gutter floor that tapers downward on approaching a lateral end of said gutter.
Ding teaches an analogous gutter (FIG. 9: 301) adapted to direct fluids from the cooktop away from the electronic control (Abstract), said gutter having a gutter floor (302) that tapers downward on approaching a lateral end of said gutter (302 tapers downward on approaching 303).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gutter of Chun such that it tapers downward on approaching a lateral end of the gutter, as taught by Ding, because this would allow water to be quickly guided and accumulated on the bottom surface of the gutter and the speed of guiding and discharging the water to the end of the gutter is increased (Paragraph labeled 15 of Ding). 
Such a modification yields wherein the gutter of Chun has “a gutter floor that tapers downward on approaching a lateral end of said gutter.”
Conclusion
See PTO-892: Notice of References Cited
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY MARIE KOPP whose telephone number is (571) 272-6509. The examiner can normally be reached M-F 7:30am-5:00pm. First Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY MARIE KOPP/Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762